 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 1 of 16 PageID: 1



 UNITED STATES DISTRICT COURT FOR
 THE DISTRICT OF NEW JERSEY
 ------------------------------------------------------------
 PATRICK PIZZELLA, Acting Secretary of Labor, :
 United States Department of Labor,                                 Civil Action No.
                                                              :
                                 Plaintiff,
                         v.                                   :

                                                                :   COMPLAINT
 INNOVATIVE DESIGN AND DEVELOPMENT
 LLC; E&N CONSTRUCTION, INC.; JOAQUIM :
 FERREIRA, Individually; and SHAWN RONEY,
 Individually;                            :

                                 Defendants.                    :

 ------------------------------------------------------------


                                              INTRODUCTION

        Plaintiff, PATRICK PIZZELLA Acting Secretary of Labor, United States Department of

Labor (the “Secretary”), by and through undersigned counsel, brings this action under Section

16(c) and Section 17 of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201, et

seq.) (“the Act” or “the FLSA”), alleging that defendants violated Sections 7, 11(c), 15(a)(2), and

15(a)(5) of the Act to recover back wages, liquidated damages, and to enjoin acts and practices

which violate the provisions of the FLSA, and to obtain other appropriate relief.

        As set forth below, Defendants have engaged in a scheme to deny their employees proper

overtime wages and to conceal their failure to pay overtime. Defendants’ employees have

consistently worked in excess of 40 hours per week performing construction and masonry work.

Defendants have paid their employees a regular straight-time rate for all hours worked, without

paying them overtime premium compensation. Moreover, Defendants have falsified records in an

attempt to cover up the scheme and violations.



                                                         1
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 2 of 16 PageID: 2



                                  JURISDICTION AND VENUE

        1.       Jurisdiction over this action is properly conferred upon this Court by Section 17 of

the FLSA, 29 U.S.C. § 217, and 28 U.S.C. §§ 1331 and 1345.

        2.       Venue is proper in the United States District Court for the District of New Jersey

because a substantial part of the events or omissions giving rise to the claims herein occurred in

this District.

                                   FACTUAL ALLEGATIONS

                                             The Parties

        3.       Plaintiff, PATRICK PIZZELLA, Acting Secretary of Labor, United States

Department of Labor, is vested with authority to file suit to restrain violations of the FLSA and

recover back wages and liquidated damages and is the proper plaintiff for this action.

        4.       Defendant INNOVATIVE DESIGN AND DEVELOPMENT, LLC, is a limited

liability company organized under the laws of the State of New Jersey having its principal office

and place of business at 75 Rome Street, Newark, New Jersey 07105, within the jurisdiction of

this court, where it is engaged in business as a masonry and concrete contractor in New Jersey.

        5.       Defendant E&N CONSTRUCTION, INC. is a corporation organized under the

laws of the State of New Jersey having its principal office and place of business at 75 Rome Street,

Newark, New Jersey 07105 within the jurisdiction of this court, where it is engaged in business as

a masonry and concrete contractor in New Jersey.

        6.       The defendant businesses referenced in paragraphs 4 through 5 above (collectively

the “Corporate Defendants”) have regulated the employment of all persons employed by them,

acted directly and indirectly in the companies’ interest in relation to the employees, and thus are

employers of the employees within the meaning of Section 3(d) of the Act.



                                                  2
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 3 of 16 PageID: 3



       7.      Defendant JOAQUIM FERREIRA, who maintains a place of business at 75 Rome

Street, Newark, New Jersey 07105, within the jurisdiction of this court, is 50% owner of defendant

INNOVATIVE DESIGN AND DEVELOPMENT, LLC.

       8.      Defendant Joaquim Ferreira is in active control and management of defendant

Innovative Design and Development, LLC.

       9.      Defendant Joaquim Ferreira possesses and has exercised authority to hire, fire, and

distribute wages for employees and otherwise has acted directly and indirectly in the interests of

defendant Innovative Design and Development, LLC in relation to its employees, and is thus an

employer of the employees within the meaning of section 3(d) of the Act.

       10.     Upon information and belief Joaquim Ferreira sets the hours and compensation for

employees of Innovative Design and Development, LLC.

      11.      Defendant Joaquim Ferreira is in active control and management of defendant E&N

Construction, Inc.

       12.     Defendant Joaquim Ferreira possesses and has exercised authority to hire, fire, and

distribute wages to employees, and otherwise has acted directly and indirectly in the interests of

defendant E&N Construction, Inc., in relation to its employees, and is thus an employer of the

employees within the meaning of section 3(d) of the Act.

       13.     Upon information and belief Joaquim Ferreira sets the hours and compensation for

employees of E&N Construction, Inc.

       14.     Defendant SHAWN RONEY, who maintains a place of business at 75 Rome Street,

Newark, New Jersey 07105, within the jurisdiction of this court, is President and 50% owner of

defendant INNOVATIVE DESIGN AND DEVELOPMENT, LLC.




                                                3
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 4 of 16 PageID: 4



         15.   Upon information and belief defendant Shawn Roney possesses authority to control

defendant Innovative Design and Development, LLC, including authority to supervise employees’

work, and set employee hours.

         16.   Upon information and belief, Shawn Roney has the authority to and does hire, fire

and set the terms and conditions of employment and otherwise has acted directly and indirectly in

the interests of defendant Innovative Design and Development, LLC, in relation to its employees,

and is thus an employer of the employees within the meaning of section 3(d) of the Act.

         17.   Defendant Shawn Roney is in active control and management of defendant

Innovative Design and Development, LLC.

         18.   For example, employees employed as foremen at Innovative Design and

Development, LLC regularly called Shawn Roney to tell him the hours worked by employees.

         19.   Defendant SHAWN RONEY is in active control and management of defendant

E&N CONSTRUCTION, INC.

         20.   Upon information and belief defendant Shawn Roney possesses authority to

control defendant E&N Construction, Inc., including authority to supervise and set employee

hours.

         21.   Upon information and belief, Shawn Roney has the authority to and does hire, fire

and set the terms and conditions of employment and otherwise has acted directly and indirectly in

the interests of defendant E&N Construction, Inc., in relation to its employees, and is thus an

employer of the employees within the meaning of section 3(d) of the Act.




                                               4
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 5 of 16 PageID: 5



                      Defendants Are an Enterprise Engaged in Commerce

       22.       The business activities of Defendants, as described herein, are related and

performed through unified operation and common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

       23.       The Corporate Defendants, Innovative Design and Development, LLC and E&N

Construction, Inc. have common management as they are both operated by Joaquim Ferreira.

       24.       Further, Shawn Roney is an Owner of Innovative Design and Development, LLC

and, upon information and belief is a Manager for E&N Construction, Inc.

       25.       Upon information and belief, Joaquim Ferreira is the father of Elio Ferreira, an

owner of defendant E&N Construction, Inc.

       26.       Both Corporate Defendants are engaged in related masonry and construction work

in New Jersey.

       27.       Vans owned by Joaquim Ferreira transported employees of all Corporate

Defendants to the worksites.

       28.       Corporate Defendants Innovative Design and Development, LLC and E&N

Construction, Inc. have performed construction work at the Carrino Plaza, located on Broadway

in Newark, New Jersey.

       29.       On that project, Corporate Defendants operated essentially interchangeably and

moved employees among them.

       30.       The Corporate Defendants share some personnel.

       31.       For example, defendant E&N Construction, Inc. employed an administrative clerk

to prepare payroll. The same administrative clerk also prepared payroll for defendant Innovative

Design and Development, LLC paid only by E&N Construction, Inc.



                                                 5
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 6 of 16 PageID: 6



       32.       Upon information and belief, the Corporate Defendants share vendors and

suppliers.

       33.       The Corporate Defendants share the same business address of 75 Rome Street,

Newark, New Jersey 07105 since at least 2017.

       34.       Defendant Joaquim Ferreira has distributed paychecks to employees of both

Innovative Design and Development, LLC, and E&N Construction, Inc. on Thursday each week

at the warehouse located at 75 Rome Street in Newark, New Jersey.

       35.       Defendant Innovative Design and Development, LLC has had an annual gross

volume of business done in an amount not less than $500,000 for the period covered by this

Complaint.

       36.       Defendant E&N Construction, Inc. has had an annual gross volume of business

done in an amount not less than $500,000 for the period covered by this Complaint.

       37.       The enterprise has employees handling and working with goods or materials that

have been moved in or produced for commerce, such as vans, tools, cement, and concrete/masonry

materials. Therefore, the employees are employed in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1)(A) of the Act.

       38.       Upon information and belief, Defendants have moved their employees to other

companies owned by Joaquim Ferreira, Shawn Roney, their family members and/or business

associates including but not limited to Salem Construction, Inc., Best Construction, Inc. and Best

Concrete, Inc.

       39.       Upon information and belief Salem Construction, Inc., Best Construction, Inc. and

Best Concrete, Inc. do the same type of masonry and construction work as the Corporate

Defendants.



                                                 6
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 7 of 16 PageID: 7



                                    Defendants’ Pay Practices

       40.     At all relevant times, defendants Innovative Design and Development, LLC, and

E&N Construction, Inc. have employed masonry and concrete workers, foremen, and office

workers.

       41.     At all relevant times, both Corporate Defendants have had employees working as

masonry, ironworkers, carpenters and concrete workers laid foundations, put up forms, poured

concrete, cut and installed rebar and laid bricks and stone with cement.

       42.     Employees for both Corporate Defendants utilized rock hammers, hammers, saws,

trowels, edgers, and levels to perform their job duties.

       43.     Employees for both Corporate Defendants employed as foremen supervised

employees, kept track of employee hours, and reported the hours to the Defendants.

       44.     At all relevant times, many masonry and concrete workers and foremen employed

by Innovative Design and Development, LLC, and E&N Construction, Inc. have regularly worked

in excess of 40 hours per week, with workweeks ranging from approximately 42 to approximately

60 hours per week.

       45.     At all relevant times until at least March 21, 2019, and possibly the present,

defendant Innovative Design and Development, LLC paid straight time to its masonry and concrete

workers and foremen for all hours worked.

       46.     At all relevant times until at least April 9, 2019, and possibly the present,

defendant E&N Construction, Inc. paid straight time to its masonry and concrete workers and

foremen for all hours worked.

       47.     Each week employees of Corporate Defendants Innovative Design and

Development, LLC and E&N Construction, Inc. received one pay check for their first 40 hours of



                                                 7
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 8 of 16 PageID: 8



work and a second paycheck labeled as a “bonus” for all additional hours worked in excess of 40

hours in a workweek, at regular rates of pay.

       48.     Defendants did not pay their employees an additional premium rate of one and one-

half their regular rates for hours worked in excess of 40 in a workweek.



                             Defendants’ Recordkeeping Practices

       49.     At all relevant times until at least March 2019, and possibly the present, defendant

Innovative Design and Development, LLC, knowingly and inaccurately recorded 40 hours of work

or less on its payroll records for many workers in many workweeks even though they worked

between approximately 42 to 60 hours in many workweeks.

       50.     Defendants’ employees employed as foremen recorded the hours worked by

employees and called the hours into the office.

       51.     At all relevant times until at least March 2019, and possibly the present, defendant

Innovative Design and Development, LLC did not record in its payroll records hours worked in

excess of 40 hours as overtime, even though its employees worked in excess of 40 hours in most

workweeks.

       52.     At all relevant times until at least March 2019, and possibly the present, defendant

E&N Construction, Inc. knowingly and inaccurately recorded 40 hours of work or less for many

workers in many workweeks on their payroll records even though workers worked between

approximately 42 to 60 hours in many workweeks.

       53.     At all relevant times until at least March 2019, and possibly the present, defendant

E&N Construction, Inc. knowingly did not record in its payroll records hours worked in excess of

40 hours as overtime, even though its employees worked in excess of 40 hours in most workweeks.



                                                  8
 Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 9 of 16 PageID: 9



       54.     Instead, Defendants rounded the number of overtime hours worked, multiplied the

overtime hours by the employee’s regular rate of pay and recorded this sum on the payroll records

in the form of a bonus for employees of all Defendants.



                                FIRST CAUSE OF ACTION
        Violation of Sections 7(a) and 15(a)(2) of the FLSA, Failure to Pay Overtime

       55.     The Secretary incorporates by reference and re-alleges the allegations in paragraphs

1 to 54 of the Complaint.

      56.      Defendants in many workweeks willfully have violated the provisions of sections

7 and 15(a)(2) of the Act by employing their employees in an enterprise engaged in commerce or

in the production of goods for commerce, for workweeks longer than those prescribed in section

7 of the Act, without compensating the employees for their employment in excess of the prescribed

hours at rates not less than one and one-half times the regular rates at which they were employed.

      57.      Masonry and concrete workers and foremen employed by Corporate Defendants

Innovative Design and Development, LLC and E&N Construction, Inc. in many workweeks have

worked 42 to 60 hours and were paid straight time for all hours, without being paid an additional

premium rate of one and one-half their regular rates for hours worked in excess of 40 in a

workweek.

      58.      Therefore, Defendants are liable for unpaid overtime compensation and an equal

amount in liquidated damages under section 16(c) of the Act or, in the event liquidated damages

are not awarded, unpaid overtime compensation and prejudgment interest on said unpaid overtime

compensation under section 17 of the Act.

      59.      As described herein, Defendants’ actions have been willful. Defendants have

attempted to simulate compliance with the Act and conceal their failure to pay overtime premium

                                                9
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 10 of 16 PageID: 10



compensation by paying employees for hours worked in excess of 40 hours per week in separate

bonus check, and by creating and submitting to Plaintiff false records reflecting that employees

worked only 40 hours or less per week and/or worked no “overtime.”



                                SECOND CAUSE OF ACTION
                      Violation of Sections 11(c) and 15(a)(5) of the FLSA


       60.     The Secretary incorporates by reference and re-alleges the allegations in paragraphs

1 to 59 of the Complaint.

       61.     Defendants willfully have violated the provisions of sections 11(c) and 15(a)(5) of

the Act, in that Defendants failed to make, keep, and preserve adequate and accurate records of

their employees and of the wages, hours, and other conditions of employment which they

maintained as prescribed by the Regulations issued and found at 29 C.F.R. Part 516. More

specifically, Defendants have failed to keep adequate and accurate records of their employees’

daily and weekly hours of work, and in many workweeks Defendants have failed to keep adequate

and accurate records of their employees’ total pay.



       WHEREFORE, cause having been shown, the Secretary respectfully prays for judgment

against Defendants providing the following relief:

       1.      An injunction issued pursuant to Section 17 of the Act permanently restraining

Defendants, their officers, agents, servants, employees, and those persons in active concern or

participation with Defendants, from violating the provisions of Sections 7, 11(c), 15(a)(2), and

15(a)(5)of the Act;




                                                10
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 11 of 16 PageID: 11



       2.      An order pursuant to Section 16(c) of the Act finding Defendants liable for unpaid

overtime compensation found due Defendants’ employees listed on the attached Exhibit A and an

equal amount of liquidated damages (additional overtime compensation and liquidated damages

may be owed to certain employees presently unknown to the Secretary for the period covered by

this Complaint); or

       3.      In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of unpaid

overtime compensation found due Defendants’ employees and prejudgment interest computed at

the underpayment rate established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621;

       4.      An order compelling Defendants to reimburse the Secretary for the costs of

this action; and

       5.      An order granting such other relief as the Court may deem necessary or

appropriate.




                                               11
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 12 of 16 PageID: 12



DATED:      September 27, 2019
            New York, New York

                                          s/ Kate S. O’Scannlain
                                          KATE S. O’SCANNLAIN
                                          Solicitor of Labor

                                          s/ Jeffrey S. Rogoff
                                          JEFFREY S. ROGOFF
                                          Regional Solicitor


                                          s/ Stacy M. Goldberg
                                          STACY M. GOLDBERG
                                          Trial Attorney


                                          U.S. Department of Labor,
                                          Attorneys for Plaintiff Secretary of Labor

                                          U.S. Department of Labor
                                          Office of the Regional Solicitor
                                          201 Varick Street, Room 983
                                          New York, NY 10014
                                          (646) 264-3677
                                          (646) 264-3660 (fax)
                                          Goldberg.stacy@dol.gov
                                          NY-SOL-ECF@dol.gov
                                          Secretary of Labor, Plaintiff




                                     12
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 13 of 16 PageID: 13



                                      EXHIBIT A

Innovative Design & Development LLC

   1. Caetano, Paulo Jorge
   2. Cunha, Joao Manuel
   3. Cruz, Vasco R.
   4. Ferreira, Manuel
   5. Fonesca, Jose
   6. Gregorio, Jose
   7. Martins, Jose C.
   8. Martins, Manuel
   9. Norinho, Casimiro Da Silva
   10. Peralta, Jose
   11. Pereira, Antonio
   12. Rodrigues, Armindo
   13. Rolo, Sergio
   14. Sebastiao, Jose V.
   15. Silva, Joao B.
   16. Sousa, Helder
   17. Torres, Hernan
   18. Wilson, Henry J.


E & N Construction, Inc.

   1. Alvarez, Milton Ramiro
   2. Alvarez, Antonio H.
   3. Avila Rojas, Manuel
   4. Bahia, George
   5. Baptista, Luis
   6. Barrera, Maximo
   7. Benitez, Freddy
   8. Benitez, Jose
   9. Boconsaca, Olger P.
   10. Bras, Jose C.
   11. Cabrera, Anderson
   12. Cabrera, Jose Efrain
   13. Caetano, Paulo Jorge
   14. Calva, Jose G.
   15. Cantarero, Jose S.
   16. Cedillo, Pedro P.
   17. Celi, Angel S.
   18. Celi, Galo H.
   19. Celi, Jaramillo, Richar A.
   20. Chamba, Jose E.

                                         13
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 14 of 16 PageID: 14



   E & N Construction, Inc. continued

   21. Cordova, Jimmy J.
   22. Cruz, Melvin G.
   23. Cruz Vasquez, Eusebio A.
   24. Da Paz, Antonio M.
   25. Da Silva, Joaquim
   26. Dias, Antonio
   27. Dos Santos, Paulo
   28. Eras, Jesus
   29. Eras, Jose
   30. Eras, Sergio V.
   31. Faican, Walter
   32. Fernandes, Jose Joao Gomes
   33. Fidalgo, Serafim,
   34. Flores, Augusto
   35. Fonesca, Jose
   36. Gregorio, Jose
   37. Gomes, Jose
   38. Gonzales, Diego F.
   39. Guays, Alejandro S.
   40. Guimaraes, Rondalo
   41. Hernandez, Carlos M.
   42. Hernandez, Keven J.
   43. Herrera Rodriguez, Santos Landin
   44. Hurtado, Francisco
   45. Inahuazo, Jaime
   46. Jaramillo, Jose
   47. Jima, Marco
   48. Jumbo, Angel
   49. Lanchi, Jose M.
   50. Landi-Guaman, Benito
   51. Lopez Ezequiel A.
   52. Luna, Ivan
   53. Luna, Marco Antonio
   54. Lunam Segundo
   55. Maldonado, Fredy J.
   56. Martinez, Marco
   57. Martins, Manuel
   58. Maza, Victor M.
   59. Merino, Carlos
   60. Merino, Cristhian J.
   61. Midas, Segundo E.
   62. Mimoso, Fortunato P.
   63. Molina, Fredy
   64. Mora, Stalin B.

                                          14
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 15 of 16 PageID: 15



   E & N Construction, Inc. continued

   65. Norinho, Casimiro Da Silva
   66. Norinho, Jose A.
   67. Ochoa, Carlos
   68. Ortiz, Daniel A.
   69. Ortiz, Raymond C.
   70. Palacios, Erwin B.
   71. Palacios Seme, Estiver
   72. Paqui, Manuel
   73. Pardo, Carrion, Angel R.
   74. Paucar, Leonel
   75. Paute, Julio A.
   76. Peralta, Jose
   77. Pereira, Antonio
   78. Pereira, Carlos Manuel
   79. Perez, Celso R,
   80. Pesantez, Franklin
   81. Pinheiro, Arnaldo P.
   82. Pizarro, Miguel A.
   83. Ponteira Goncalves, Manuel De Jesus
   84. Puclla Gaona, Cleve De
   85. Quishpe, Abdon
   86. Quizhpilema, Jose P.
   87. Rebelo, Mauricio
   88. Roberto Narvaes, Segundo
   89. Rocano, Cristian
   90. Rocano, Luis H.
   91. Rocano, Wilson M.
   92. Rodrigues, Armindo
   93. Rolo, Sergio
   94. Roque, Moises
   95. Rosales, Juan
   96. Salas, Cesar
   97. Salcedo, Cristhian
   98. Santos, Carlos
   99. Santos, Pedro
   100. Sarango, Galo R.
   101. Sebastiao, Jose V.
   102. Silva, Joao B.
   103. Silva, Marco P.
   104. Silva, Silvino Vidreiro
   105. Simoes, Tiago
   106. Solano, Victor M.
   107. Sotot Gaona, Segundo German
   108. Sousa, Helder

                                             15
Case 2:19-cv-18495-JMV-JBC Document 1 Filed 09/27/19 Page 16 of 16 PageID: 16



   E & N Construction, Inc. continued

   109. Suqilanda, Jose Luciano
   110. Suqilanda, Juan
   111. Suqilanda, Ricardo
   112. Tacuri, Edgar O.
   113. Tacuri, Guido
   114. Tacuri, Mendes, Lino P.
   115. Tavares, Francisco J.
   116. Torres, Carlos V.
   117. Torres, Hernan
   118. Torres, Humberto H.
   119. Torres, Patricio G.
   120. Vega Jiminez, Jose L.
   121. Veintmilla Ramos, Jose
   122. Velasquez, Andres
   123. Velecela, Diego E.
   124. Veliz, Jorge E.
   125. Venegas, Franklin
   126. Vicuna, Jaime G.
   127. Yanza Paucar, Manuel E.
   128. Zabala, Angel R.




                                        16
